        Case: 3:17-cv-00336-slc Document #: 132 Filed: 04/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TERRANCE PRUDE,

        Plaintiff,
                                                     Case No. 17-cv-336-slc
   v.

ANTHONY MELI, GARY BOUGHTON,
RANDY MUELLER, AND CAPTAIN
WESTRA,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                 4/27/2020
        Peter Oppeneer, Clerk of Court                         Date
